 
EXHIBIT 10.80




THIS MORTGAGE AND CHARGE AGREEMENT (the “Agreement”) is made on February
23,  2009 by and among:
 
(1)
Economic Development Board, a statutory board established in the Republic of
Singapore under the Economic Development Board Act, Chapter 85 of Singapore,
having its office at 250 North Bridge Road #28-00 Raffles City Tower Singapore
179101 (the “Board”);

 
AND
 
(2)
Micron Technology, Inc., a company incorporated in Delaware and having its
office at 8000 S. Federal Way, Boise, Idaho 83716 (Registration Number
S91UF0404A) (the “Company”);

 
 
AND

 
(3)
TECH Semiconductor Singapore Pte. Ltd., a company incorporated in Singapore with
its registered office at 1 Woodlands Industrial Park D Street 1 Singapore 738799
(Company Registration Number 199102059C) (the “Subsidiary”).

 
(each, a “Party” and together, the “Parties”)
 
WHEREAS:
 
(A)
As at the date of this Agreement, the Company is the legal and beneficial owner,
free from all charges, liens and other encumbrances, of 449,882,240 issued and
paid up shares in the capital of the Subsidiary.

 
(B)
By the terms of that certain Loan Agreement, dated February 23, 2009, by between
the Board and the Company (the “Loan Agreement”), the Company is required to
execute this Agreement in favour of the Board.

 
(C)
The Board, the Company and the Subsidiary have carefully considered the terms
and conditions of this Agreement and in good faith agree to enter into this
Agreement.

 
 
NOW THIS AGREEMENT WITNESSETH as follows:
 
1. 
DEFINITIONS

 
1.1
In this Agreement, unless the context otherwise requires, the following
expressions shall have the following meanings:

 
“Entitlement” means all allotments, accretions, offers, rights, benefits and
advantages whatsoever at any time accruing, offered or arising in respect of the
Mortgaged Securities whether by way of conversion, redemption, bonus,
preference, option, dividend, interest
 
EDB / Micron / TECH – Mortgage and Charge
Agreement                              Page 1 of 16
 
 
 

--------------------------------------------------------------------------------

 
or otherwise which the Board may be entitled on the Mortgaged Securities.
 
“Event of Default” and “Events of Default” means any, each or all (as the
context may require) of the Events of Default described in Clause 15 of the Loan
Agreement.
 
“Indebtedness” means all present and future principal and interest due, owing or
incurred by the Company to the Board under or in connection with the Loan
Agreement.  Indebtedness shall also include all monetary penalties incurred
under the Loan Agreement until the time that all Indebtedness (as of the time of
repayment) shall be paid in full.  In other words, when the Indebtedness is paid
in full, the mortgage and security created under this agreement shall be
discharged even though the possibility of future penalties under the Loan
Agreement may still exist.
 
“Mortgaged Securities” means 408,719,520 issued and paid-up shares in the
Subsidiary, representing 66 per cent. of the issued and paid-up shares in the
capital of the Subsidiary and registered in the name of the Company.
 
1.2 
Any reference in this Agreement to:

 
 
1.2.1
any statute, legislation, subsidiary legislation or rules shall be read as
referring to such statute, legislation, subsidiary legislation or rules as
amended or re enacted from time to time;

 

 
1.2.2 
Recitals and Clauses are to recitals to, and clauses of, this Agreement;

 

 
1.2.3
an “encumbrance” includes any mortgage, charge (whether fixed or floating),
pledge, lien, hypothecation, assignment, security interest or any other type of
preferential agreement or arrangement having substantially the same economic
effect (including sale and repurchase agreements, title retention or
flawed-asset arrangements);

 

 
1.2.4
a “person” shall be construed as a reference to any person, firm, company,
corporation, government, state or agency of a state or any association or
partnership (whether or not having separate legal personality) or two or more of
the foregoing;

 

 
1.2.5
“tax” shall be construed to include any present or future tax, levy, impost,
duty or other charge, deduction or withholding of a similar nature (including,
without limitation, any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same imposed) levied, withheld
or assessed by any agency of any state;

 

 
1.2.6
the “winding up”, “dissolution” or “judicial management” of a company, the
appointment of a receiver and/or manager, liquidator, administrator, judicial
manager or trustee shall be construed so as to include any equivalent or
analogous proceedings or appointment under the law of any jurisdiction in which
such company carries on business; and

 
EDB / Micron / TECH – Mortgage and Charge
Agreement                              Page 2 of 16
 
 

--------------------------------------------------------------------------------

 
 

 
1.2.7
the Parties shall, unless repugnant to the context and meaning thereof, be
deemed to include their permitted respective successors and assigns.

 
1.3
The headings used in this Agreement are for ease of reference only and shall not
be taken into account in the construction or interpretation of any provision to
which they refer.

 
1.4
Expressions in the singular shall include the plural and vice versa and
expressions in the masculine shall include, where applicable, the feminine and
neuter genders and vice versa.

 
1.5
All terms and references used in this Agreement and which are defined or
construed in the Loan Agreement but are not defined or construed in this
Agreement shall have the same meaning and construction in this Agreement. All
references in this Agreement to the Loan Agreement are references to the Loan
Agreement as from time to time amended, modified or supplemented.

 
 
2. 
[RESERVED]

 
3 
MORTGAGE AND CHARGING CLAUSE

 
3.1
In consideration of the loan provided to the Company by the Board, the Company
as legal and beneficial owner hereby charges and mortgages and agrees to charge
and mortgage to the Board as a continuing security for the payment of all
Indebtedness by way of FIRST EQUITABLE MORTGAGE and CHARGE ALL its rights, title
and interest in and to the Mortgaged Securities together with all dividends,
interests or other distributions hereafter paid or payable or made in respect of
the same and all allotments, accretions, offers, rights, benefits and advantages
whatsoever at any time accruing, offered or arising in respect of or incidental
to the same and all stocks, shares, rights, money or property accruing thereto
or offered at any time by way of conversion, redemption, bonds, preference,
option, conversion, dividend, warrant or otherwise in respect and all proceeds
of sale or other realisation of the Mortgaged Securities or any part thereof.

 
3.2
If at any time the whole of the Indebtedness has been paid or discharged in full
and no sum remains payable to the Board under or in connection with the Loan
Agreement, the Board shall at the cost of the Company discharge the security
created herein on the Mortgaged Securities.

 
 
4. 
NON-EXHAUSTION OF REMEDIES

 
The Board shall not be bound to exhaust its remedies against the Company or the
Subsidiary or exhaust its rights under any other securities prior to enforcing
its rights against the Company under this Agreement.
 
EDB / Micron / TECH – Mortgage and Charge
Agreement                              Page 3 of 16
 
 
 

--------------------------------------------------------------------------------

 
 
5. 
CONTINUING SECURITY

 
5.1
This security shall be a continuing security and shall extend to cover all or
any Indebtedness which shall for the time being be due or owing from the Company
to the Board upon any account or otherwise as hereinbefore mentioned and shall
not be considered as satisfied by any intermediate payment or satisfaction of
less than the whole of the Indebtedness.

 
5.2
The Company hereby agrees and acknowledges that its obligations and liabilities
hereunder shall be absolute and unconditional and, in addition to the other
provisions hereof, shall not be abrogated, prejudiced, affected or discharged:

 

 
5.2.1
by the Subsidiary’s winding up, dissolution or judicial management; or

 

 
5.2.2
by any change in status, control or ownership or any change by amalgamation,
re-organisation, merger, consolidation, sale or transfer by or involving the
Company and/or the Subsidiary, or the assets of the Company or the Subsidiary,
or otherwise which may be made in the constitution of the company by which the
Company’s business or Subsidiary’s business may from time to time be carried on;
or

 

 
5.2.3
by the Board granting explicitly or by conduct or otherwise, whether directly or
indirectly, to the Company or any other person of any time, forbearance,
concession, credit compounding, compromise, waiver, variation, renewal, release,
discharge or other advantage or indulgence; or

 

 
5.2.4
by the Board failing or neglecting to or deciding not to recover the monies
hereby owed or any part thereof by the realisation of any collateral or other
security or in any manner otherwise or, in the event of the enforcement by the
Board of any collateral or other security or any remedy otherwise, by any act,
omission, negligence or other conduct or failure on the part of the Board or any
other person in connection therewith; or

 

 
5.2.5
by any laches, acquiescence, delay, acts, omissions, mistakes on the part of the
Board or any other person; or

 

 
5.2.6
by reason of any agreement, deed, mortgage, charge, debenture, guarantee,
indemnity or security held or taken at any time by the Board or by reason of the
same being void, voidable or unenforceable; or

 

 
5.2.7
by any moratorium or other period staying or suspending by statute or the order
of any court or other authority all or any of the Board’s rights, remedies or
recourse against the Company or any other person; or

 
EDB / Micron / TECH – Mortgage and Charge
Agreement                              Page 4 of 16
 
 
 

--------------------------------------------------------------------------------

 
 

 
5.2.8
by reason of any other dealing, matter or thing which, but for the provisions of
this Clause 5, could or might operate to affect or discharge all or any part of
the obligations and liabilities of the Company hereunder; or

 

 
5.2.9
by any failure or defect herein, or in the Loan Agreement or this Agreement or
in any other agreement entered into by or on behalf of the Company in connection
with the Loan Agreement or this Agreement nor by any legal limitation, or lack
of any borrowing or other powers of the Company or lack of authority of any
person appearing to be acting for the Company in any matter in relating to the
Loan Agreement or this Agreement by any other fact or circumstance (whether
known or not to the Company) as a result of which all or any part of the
obligations thereunder may be rendered illegal, void or unenforceable by the
Board.

 
5.3
This security shall be in addition to, and without prejudice to, any other
security which the Board may subsequently hold in respect of all such sums and
liabilities hereby secured. The Board may at any time and without reference to
the Company give up, deal with, vary, exchange or abstain from perfecting or
enforcing any other such security at any time and discharge any party to it, and
realise such security as the Board thinks fit, without in any way prejudicing
the obligations and liabilities of the Company under this Agreement.

 
 
6. 
COVENANTS BY THE COMPANY

 
The Company hereby covenants with the Board that during the continuance of this
security it will:
 
6.1
obtain all necessary and relevant approvals required to charge and mortgage the
Mortgaged Securities in favour of the Board, including obtaining the waiver from
the other shareholders of the Subsidiary with respect to their rights on
pre-emption and the creation of the encumbrance over the Mortgaged Securities
pursuant to their shareholders’ agreement;

 
6.2
at all times deposit with the Board and permit the Board during the continuance
of this security to hold and retain:

 
 
(a)
all stock and share certificates to or representing the Mortgaged Securities in
the name of the Company; and

 
 
(b)
transfers of the Mortgaged Securities executed in blank,

 
such deposit being to create an equitable mortgage in favour of the Board. For
the avoidance of doubt, nothing in this Clause 6.2 shall require the Company to
transfer or register the Mortgaged Securities in the name of the Board or its
nominees or to convert the security constituted by this Agreement into a legal
mortgage prior to the occurrence of an Event of Default which is continuing.
 
EDB / Micron / TECH – Mortgage and Charge
Agreement                              Page 5 of 16
 
 
 

--------------------------------------------------------------------------------

 
 
6.3
duly and promptly pay all calls, installments, subscription monies or other
payments which may be made or become due in respect of any of the Mortgaged
Securities as and when the same shall from time to time become due;

 
6.4
not do or cause or permit to be done anything which may in any way depreciate,
jeopardise or otherwise prejudice the value of the Mortgaged Securities;

 
6.5
not create or permit to arise or subsist any encumbrance (other than in favour
of the Board) on or over the Mortgaged Securities or any part thereof;

 
6.6
not sell, transfer or dispose of the Mortgaged Securities or any part thereof or
interest therein or attempt or agree so to do (other than pursuant to or in
accordance with the provisions of this Agreement);

 
6.7
upon the occurrence of an Event of Default and which is continuing, promptly
notify the Board in writing of all Entitlements and shall (if directed by the
Board) promptly pay over to the Board all Entitlements received by it and the
Board shall be entitled to apply the same in accordance with Clause 9 (Power of
Sale and application of proceeds).

 
 
7. 
REPRESENTATIONS AND WARRANTIES

 
7.1
The Company hereby represents and warrants to and for the benefit of the Board
as follows:

 

 
7.1.1
that the Company is the sole, absolute and beneficial owner of the Mortgaged
Securities and that the Mortgaged Securities are free from any encumbrance
(other than the security created herein);

 

 
7.1.2
the Mortgaged Securities are fully paid and that there are no monies or
liabilities outstanding or payable in respect of the Mortgaged Securities or any
of them;

 

 
7.1.3
that the Mortgaged Securities are validly issued and are free from any
restriction on transfer or rights of pre emption;

 

 
7.1.4
that the Company has full power, authority, capacity and the legal right to
enter into this Agreement and execute all other documents called for under
this Agreement, to create the security herein and to engage in the transactions
contemplated by this Agreement;

 

 
7.1.5
that this Agreement constitutes legal, valid, binding and enforceable
obligations on the part of the Company and the security created herein over all
and every part of the Mortgaged Securities is effective as a first priority
charge in accordance with its terms;

 
EDB / Micron / TECH – Mortgage and Charge
Agreement                              Page 6 of 16
 
 
 

--------------------------------------------------------------------------------

 
 

 
7.1.6
that this Agreement does not and will not conflict with or result in any
material breach or constitute a default under any agreement, instrument or
obligations to which the Company is party or by which the Company is bound; and

 

 
7.1.7
that the Company has obtained all the approvals or waivers (as the case may be)
for the charge of the Mortgaged Securities to the Board and, upon the occurrence
of an Event of Default that is continuing, for the Board to register the
Mortgaged Securities in the name of the Board without any restrictions.

 
Each of the representations and warranties contained above shall survive and
continue to have full force and effect after the execution of this Agreement and
the Company hereby warrants to the Board that the above representations and
warranties will be true and correct and fully observed at all times until the
Indebtedness is fully repaid.
 
7.2
The Subsidiary hereby represents and warrants to and for the benefit of the
Board as follows:

 

 
7.2,1
that the Subsidiary is lawfully incorporated, validly existing and in good
standing under the laws of Singapore;

 

 
7.2.2
that the Subsidiary has the corporate power and authority to carry on the
business as now being conducted under the laws of Singapore;

 

 
7.2.3
that the Subsidiary has full power, authority, capacity and the legal right to
enter into this Agreement and to execute all other documents called for under
this Agreement and to engage in the transactions contemplated by this Agreement;

 

 
7.2.4
that this Agreement does not and will not conflict with or result in any
material breach or constitute a default under any agreement, instrument or
obligations to which the Subsidiary is party to or by which the Subsidiary is
bound;

 

 
7.2.5 
that the Subsidiary is fully aware of the terms and conditions as well as
obligations set out in the Loan Agreement. It is also fully aware of the purpose
of the Term Loan made available by the Board to the Company, namely to provide
funds to the Subsidiary (by way of Equity Contributions to be made by the
Company to purchase Fixed Productive Assets;

 

 
7.2.6 
that the Subsidiary has received full payment for the Mortgaged Securities and
no monies or liabilities are outstanding or payable to the Subsidiary in respect
of the Mortgaged Securities or any of them;

 

 
7.2.7
that the Mortgaged Securities are validly issued; and

 

 
7.2.8
that the Subsidiary acknowledges and confirms that it is fully aware that the
Mortgaged Securities have been or will be mortgaged to the Board. Blank transfer
forms relating to the Mortgaged Securities have been or will be executed by the
Company and delivered to the Board with the intention that the Board may, upon
the occurrence of an Event of Default that is continuing, perfect the Mortgaged
Securities and/or exercise its right of sale by transferring or procuring the
transfer of all or any of the Mortgaged Securities to third-party purchasers.

 
EDB / Micron / TECH – Mortgage and Charge
Agreement                              Page 7 of 16
 
 
 

--------------------------------------------------------------------------------

 
 
Each of the representations and warranties contained above shall survive and
continue to have full force and effect after the execution of this Agreement and
the Subsidiary hereby warrants to the Board that the above representations and
warranties will be true and correct and fully observed at all times until the
Indebtedness is fully repaid.
 
 
8. 
FURTHER RIGHTS OF THE BOARD

 
8.1
Subject to Clause 8.2 below, the Company shall be entitled to exercise all
voting and all other rights attaching to the Mortgaged Securities.

 
8.2
At any time after an Event of Default has occurred and which is continuing, the
Board shall be entitled to exercise or direct the exercise of the voting and
other rights attached to the Mortgaged Securities as it sees fit.

 
8.3
Subject to Clause 8.4, the Company shall be entitled to retain any dividend
derived from the Mortgaged Securities.

 
8.4
At any time after an Event of Default has occurred and which is continuing, the
Company shall pay all dividends received by it immediately to the Board or as it
may direct. The Board shall be entitled to apply the same in accordance with
Clause 9 (Power of Sale and application of proceeds). Pending such payment to
the Board, all such dividends shall be held by the Company in trust for the
Board as security for the Indebtedness.

 
8.5
The powers conferred on the Board by this Agreement are solely to protect its
interests in the Mortgaged Securities and shall not impose any duty on it to
exercise any such powers. The Board shall not have any duty as to any Mortgaged
Securities and shall incur no liability for:

 

 
8.3.1
ascertaining or taking action in respect of any calls, installments,
conversions, exchanges, maturities, tenders or other matters in relation to any
of the Mortgaged Securities or the nature or sufficiency of any payment whether
or not the Board has or is deemed to have knowledge of such matters; or

 

 
8.3.2
taking any necessary steps to preserve rights against prior parties or any other
rights pertaining to any Mortgaged Securities.

 
 
9. 
POWERS OF SALE AND APPLICATION OF PROCEEDS

 
EDB / Micron / TECH – Mortgage and Charge
Agreement                              Page 8 of 16
 
 
 

--------------------------------------------------------------------------------

 
 
9.1
Without prejudice to the Board’s other rights, powers and remedies under the
Loan Agreement, this Agreement or any other agreement securing the Indebtedness,
the security consituted by this Agreement shall become immediately enforceable
and the power of sale and other powers conferred by Section 24 of the
Conveyancing and Law of Property Act Chapter 61 of Singapore as varied and
extended by this Agreement shall be immediately exercisable upon the occurrence
of an Event of Default which is continuing. Without prejudice to the generality
of the foregoing, the Board may on the occurrence of an Event of Default which
is continuing without notice sell the Mortgaged Securities or any of them in
such reasonable manner and for such reasonable consideration (whether payable
immediately or by installments) as the Board may in its reasonable discretion
deem fit (such discretion to be exercised in good faith), and may (without
prejudice to any right which it may have under any provision of this Agreement)
treat such part of the Mortgaged Securities as consists of money as if it were
the proceeds of such sale or of the disposal.

 
9.2
The Board shall apply the proceeds (without prejudice to the right of the Board
to recover any shortfall from the Company) in paying the costs of sale or
disposal and in or towards the discharge of the Indebtedness in such order as
the Board in its reasonable discretion thinks fit and the surplus (if any) of
such proceeds shall be paid to the person or persons entitled.

 
9.3
If a deficit shall, after the sale and/or appropriation of the Mortgaged
Securities, remain owing to the Board, the Company shall pay to the Board
without demand the amount of such deficit.

 
9.4
Upon any sale of the Mortgaged Securities or any of them by the Board, the
Company shall indemnify the Board and keep the Board fully indemnified against
any claim or liability which may be made against it and any liability, loss,
cost or expense which the Board may suffer or incur by reason of any defect in
the Company’s title to such Mortgaged Securities except to the extent caused by
the Board’s own negligence or wilful default.

 
 
10. 
EXERCISE OF POWER OF SALE

 
Upon any sale of the Mortgaged Securities or any of them which the Board may
make or purport to make under the provisions of this Agreement, a certificate
made by any of the Board’s officers that the power of sale has become
exercisable shall be prima facie evidence of such power of sale having become
esercisable and, save for any error, be conclusive evidence of the fact in
favour of any purchaser or other person to whom any of the Mortgaged Securities
may be transferred under such sale and the Company will indemnify the Board and
keep the Board indemnified against any claim or demand made against the Board by
such purchaser or person, and any liability, loss, cost or expense that the
Board may suffer or incur, by reason of any defect in the Company’s title to
such Mortgaged Securities, except to the extent caused by the Board’s own
negligence or wilful default.
 
EDB / Micron / TECH – Mortgage and Charge
Agreement                              Page 9 of 16
 
 
 

--------------------------------------------------------------------------------

 
 
11. 
PROTECTION OF THIRD PARTIES

 
Upon the occurrence of an Event of Default which is continuing, the Board may
give a good discharge for any monies received in the exercise of such power of
sale or disposal and for any rights, monies or property received or receivable
in respect of the Mortgaged Securities and no purchaser, mortgagee or other
person dealing with the Board shall be concerned to enquire whether the
Indebtedness has become payable or due or whether any power which it is
purporting to exercise has become exercisable or whether any money is due under
this Agreement or as to the application of any money paid, raised or borrowed or
as to the propriety or regularity of any sale by or other dealing with the
Board.
 
 
12. 
ENFORCEMENT OF RIGHTS

 
The Board shall be at liberty, but not bound, to resort for the Board’s own
benefit to any other means of obtaining payment or securing performance at any
time and in any manner or order as the Board may think fit without affecting
this security. The Board may exercise and enforce its rights under this
Agreement before resorting to other means of obtaining payment or securing
performance or after such means have been resorted to in respect of any
Indebtness and in the latter case without entitling the Company to any benefit
from such other means so long as any Indebtedness remains due, owing, payable or
outstanding (whether actually or contingently) from or by the Company to the
Board.
 
 
13. 
[RESERVED]

 
14. 
AVOIDANCE OF PAYMENT

 
No disposition, assurance, security or payment which may be or may become
avoided under any provision of the Companies Act, Chapter 50 of Singapore or any
statutory modification thereof and no release, settlement or discharge which may
have been given or made on the faith of any such disposition, assurance,
security or payment shall prejudice or affect the Board’s right to recover from
the Company monies to the full extent of this Agreement, the Loan Agreement and
any other agreement in connection with the Indebtedness as if such disposition,
assurance, security, payment, release, settlement or discharge (as the case may
be) had never been made, given or granted.
 
 
15. 
POWER OF CONSOLIDATION AND SALE

 
Section 21 (restricting the Board’s rights of consolidation) and Section 25
(restricting the Board’s right of sale) of the Conveyancing and Law of Property
Act Chapter 61 of Singapore and any other similar provision under any other
applicable law shall not apply to the security under this Agreement.
 
EDB / Micron / TECH – Mortgage and Charge
Agreement                              Page 10 of 16
 
 
 

--------------------------------------------------------------------------------

 
 
16. 
EVIDENCE OF OUTSTANDING LIABILITIES

 
A certificate signed by a duly authorised officer for the time being of the
Board as to the amount of Indebtedness for the time being due to the Board shall
be prima facie evidence of such Indebtedness and be binding on the Company, save
for any error.
 
 
17. 
FURTHER ASSURANCE

 
The Company irrevocably authorises the Board to do any and all acts and things
which the Board considers necessary or advisable to, transfer, complete and vest
the full legal title of any of the Mortgaged Securities to or in the Board or
its nominees or any purchaser or other person thereof upon the occurrence of an
Event of Default which is continuing. Without in any way limiting the Board’s
power and authority abovementioned, the Company shall at any time if and when
reasonably required by the Board do such acts or things and execute such
documents as the Board may reasonably consider necessary for giving full effect
to the Agreement.
 
 
18. 
DISCHARGE OF MEMORANDUM

 
Notwithstanding anything herein contained to the contrary, it is understood that
if the whole of the Indebtedness is paid to the Board or otherwise discharged,
then the Board shall, as soon as reasonably practicable after such payment shall
have been so made, and at the Company’s cost, discharge this Agreement.
 
 
19. 
ASSIGNMENT

 

 
19.1
This Agreement shall be binding upon and inure to the benefit of the Company and
the Board and their respective successors-in-title and assigns. All
undertakings, agreements, representations and warranties given, made or entered
into by the Company under this Agreement shall survive the making of any
assignments hereunder.

 

 
19.2
Except with the Board’s consent, the Company may not assign or transfer any of
its rights hereunder and the Company shall remain fully liable for all of its
undertakings, agreements, duties, liabilities and obligations hereunder, and for
the due and punctual observance and performance thereof.

 

 
19.3
The Board may only assign or transfer all or any of its rights hereunder to a
person to whom the Board has assigned or transferred its rights under the Loan
Agreement.

 
 
20. 
NOTICES

 
EDB / Micron / TECH – Mortgage and Charge
Agreement                              Page 11 of 16
 
 
 

--------------------------------------------------------------------------------

 
 
All notices and other communications hereunder shall be in writing and shall be
deemed duly given upon (a) transmitter’s confirmation of a receipt of a
facsimile transmission (if the time of transmission is after 5 pm Singapore Time
(GMT + 8) on a Business Day, such transmission shall be deemed to be served on
the next succeeding Business Day), (b) confirmed delivery by a standard
overnight or recognized international carrier or when delivered by hand, or (c)
delivery in person, addressed at the following addresses (or at such other
address for a party as shall be specified by like notice):
 
if to Company, to:
 
Micron Technology, Inc.
8000 South Federal Way
Boise, Idaho 83716-9632
Fax:  (208) 363-1309
Attention:  General Counsel
 
With a copy to:
Micron Technology, Inc.
8000 South Federal Way
Boise, Idaho 83716-9632
Fax:  (208) 368-4095
Attention: Treasurer
 
if to Board, to:
 
Economic Development Board
250 North Bridge Road
#28-00 Raffles City Tower
Singapore 179101
 
           Fax:  +65 6832-6553
 Attention:  Head, Electronics Division
 
 
21. 
WAIVERS

 
No failure on the part of the Board to exercise, and no delay in exercising, any
right under this Agreement shall operate as a waiver thereof, nor will any
single or partial exercise of any right under this Agreement preclude any other
or further exercise thereof or of any other right. The rights and remedies in
this Agreement provided are cumulative and not exclusive of any rights or
remedies provided by law. Any waiver or consent given by the Board under this
Agreement shall be in writing and may be given subject to such conditions as the
Board may impose. Any waiver or consent shall be effective only in the instance
and for the purpose for which it is given.
 
EDB / Micron / TECH – Mortgage and Charge
Agreement                              Page 12 of 16
 
 
 

--------------------------------------------------------------------------------

 
 
22. 
COST AND EXPENSES

 

 
22.1
Save as otherwise provided below, the Company shall bear all legal and other
costs and expenses reasonably incurred by the Board in connection with the
drafting, negotiation and execution of this Agreement and the performance of its
obligations under this Agreement.

 

 
22.2 
The Company shall:

 
 
(a)
pay all stamp and other duties and taxes connected with or arising from the
security created herein; and

 
 
(b)
upon the occurrence of an Event of Default which is continuing pay all legal
fees as between solicitor and client (on a full indemnity basis) or otherwise,
stamp duty, registration fees and other professional costs and disbursements
incurred by the Board in order to preserve and/or enforce any of the Board’s
rights under this Agreement.

 
 
23. 
POWERS ADDITIONAL

 
The powers conferred by this Agreement in relation to the Mortgaged Securities
or any part thereof on the Board shall be in addition to and not in substitution
for the powers conferred on mortgagees under law, which shall apply to the
security created by this Agreement except insofar as they are expressly
excluded. Where there is any ambiguity or conflict between the powers conferred
by law and those conferred by this Agreement, then the terms of this Agreement
shall prevail.
 
 
24. 
SEVERABILITY

 
If any provision in this Agreement shall be, or at any time shall become
invalid, illegal or unenforceable in any respect under any law, such invalidity,
illegality or unenforceability shall not in any way affect or impair the other
provisions of this Agreement but this Agreement shall be construed as if such
invalid or illegal or unenforceable provision did not form a part of this
Agreement.
 
 
25. 
ENTIRE AGREEMENT

 
The terms and conditions contained in this Agreement constitute the entire
agreement between the Parties with respect to the subject matter of this
Agreement.
 
 
26. 
GOVERNING LAW

 
EDB / Micron / TECH – Mortgage and Charge
Agreement                              Page 13 of 16
 
 
 

--------------------------------------------------------------------------------

 
 

 
26.1
This Agreement shall be governed by and construed in all respects in accordance
with the laws of the Republic of Singapore.

 

 
26.2
The Courts of Singapore shall have jurisdiction to resolve any dispute arising
out of or in connection with this Agreement, including a dispute regarding the
existence, validity or termination of this Agreement.

 

 
26.3
The Company agrees that service of process on the Company may be effected at the
Singapore address of the Subsidiary and such service shall be deemed to be good
and effectual service on the Company.

 
 
27. 
CONTRACTS (RIGHTS OF THIRD PARTIES) ACT CHAPTER 53B OF SINGAPORE

 
Any person who is not a party to this Agreement shall not have any rights under
the Contracts (Rights of Third Parties) Act, Chapter 53B of Singapore to enforce
or enjoy the benefit of any term of this Agreement. For the avoidance of doubt,
the Parties may rescind, vary, waive and release all or any of their respective
rights and obligations under this Agreement without the consent of any person
who is not a Party.
 
 
28. 
[RESERVED]

 
 
29.
COUNTERPARTS

 
This Agreement may be signed in any number of counterparts, all of which taken
together shall constitute one and the same instrument. Any Party may enter into
this Agreement by signing any such counterpart and each counterpart may be
signed and executed by the Parties and transmitted by facsimile transmission and
shall be as valid and effectual as if executed as an original
 

EDB / Micron / TECH – Mortgage and Charge
Agreement                              Page 14 of 16
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF this Agreement has been entered into the day and year first
written above.
 
 
 
MICRON TECHNOLOGY INC.

 
By:  /s/ Ronald C. Foster                         
                                                                                
 
Name:  Ronald C. Foster             
                                                                                 
 
Title:  CFO and Vice President of
Finance                                                                                     
 
 
STATE OF IDAHO   )
                                     ) ss.
COUNTY OF ADA   )
 
On this ___ day of February, 2009, before me, a Notary Public in and for said
state, personally appeared ______________________, known to me to be the
________________ of Micron Technology Inc. (the “Company”), who executed the
foregoing instrument in behalf of the Company and acknowledged to me the Company
executed the same.
 
IN WITNESS WHEREOF I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.
 
Notary Public ___________________________
Residing at:
Commission Expires:
 
 
ECONOMIC DEVELOPMENT BOARD
 
 
By:  /s/ Dr. Beh Swan Gin                       
                                                                
 
Name:  Dr. Beh Swan Gin                        
                                                                
 
Title:  Managing Director
 
in the presence of :  Quek Hong How 58318207E
(Name and NRIC No. of Witness):   /s/ Quek Hong How
 
 
EDB / Micron / TECH – Mortgage and Charge
Agreement                              Page 15 of 16
 
 
 

--------------------------------------------------------------------------------

 
 
 
TECH SEMICONDUCTOR SINGAPORE PTE. LTD.
 
 
By:  /s/ Ong Peck Choo                                        
                                                                           
 
Name:   Ong Peck Choo                                       
                                                                
 
Title: Vice President Finance & Company
Secretary                                                                                                           
 
In the presence of   Yeo Seng Lan (S7329286G) /s/ Yeo Seng Lan
(Name and NRIC No. of Witness)
 
 
 
EDB / Micron / TECH – Mortgage and Charge
Agreement                              Page 16 of 16
 

--------------------------------------------------------------------------------

 
 
 

